904 F.2d 699Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Homer BEAVERS, Petitioner,v.OLGA COAL COMPANY;  DIRECTOR, OFFICE OF WORKERS COMPENSATIONPROGRAMS, United States Department of Labor, Respondents.
No. 88-2656.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1990.Decided:  May 29, 1990.

On Petition for Review of an Order of the Benefits Review Board.  (BRB No. 87-2110).
S.F. Raymond Smith, United Mine Workers of America, Beckley, W.Va, for petitioner.
Michael John Denney, Elizabeth Hopkins, Elizabeth Jane Shapiro, United States Department of Labor, Washington, D.C., for respondents.
Ben.Rev.Bd.
AFFIRMED.
Before PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Homer Beavers seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. Secs. 901 et seq.    Our review of the record and the Board's decision and order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Beavers v. Olga Coal Co., BRB No. 87-2110 (Oct. 21, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED